


Exhibit 10.74

 

Amendment Number Two
to the
American General Corporation
Supplemental Executive Retirement Plan

 

Amendment made this 30th day of December, 2008 to the American General
Corporation Supplemental Executive Retirement Plan (the “Plan”), as amended to
date, pursuant to the authority reserved in Article 5.1 thereof.

 

WHEREAS, benefit accruals under the Plan ceased as of December 31, 2002 or as of
August 29, 2004;

 

WHEREAS, three Executives (“Non-Grandfathered Executives” set forth in Exhibit
C) are nonetheless subject to Section 409A of the Internal Revenue Code by
reason of their continued accrual of Years of Service for purposes of
eligibility for Early Retirement; and

 

WHEREAS, AIG Life Holdings (U.S.), Inc. formerly known as American General
Corporation (the “Company”) therefore desires to amend the Plan to include
provisions required by Section 409A of the Internal Revenue Code and to update
certain administrative procedures.

 

NOW THEREFORE, the Plan is amended as follows:

 

1.             Section 2.4 of the Plan is amended and restated in its entirety
to read as follows:

 

“Section 2.4 Disability. If a Grandfathered Executive is receiving either
short-term or long-term disability benefits under any Company plan, then, during
the period of payment of such disability benefits, the Executive shall be
treated as employed for all purposes of the Plan, including, without limitation,
attainment of the age, service and vesting requirements under the Plan (but not
for purposes of accruing benefits after December 31, 2002). The parties hereto
agree that such disability benefits will cease and the Grandfathered Executive
will no longer be considered employed by the Company on the date on which the
Executive attains the Executive’s Normal Retirement Age. Payment of the
Executive’s Retirement Benefit shall commence after, but not more than sixty
(60) days after, the Grandfathered Executive’s Normal Retirement Date.

 

If a Non-Grandfathered Executive incurs a Total Disability while employed by the
Company or an Affiliated Employer, the Retirement Benefit accrued by the
Non-Grandfathered Executive will commence to be paid no more than ninety (90)
days after the Non-Grandfathered Executive’s Normal Retirement Date.”

 

--------------------------------------------------------------------------------


 

2.             Section 2.8(A) of the Plan is amended and restated in its
entirety to read as follows:

 

“(A)        Time of Payment. Except as provided in Section 2.3, Section 2.4,
Section 2.5, the payment of any Retirement Benefit to which an Executive has
become entitled shall commence as follows:

 

(i)                                     in the case of a Grandfathered
Executive, no more than sixty (60) days after the Executive’s date of
retirement;

 

(ii)                                  in the case of a Non-Grandfathered
Executive, except as provided in (iii) below, no more than ninety (90) days
after the Executive’s Termination of Employment; and

 

(iii)                               in the case of a Non-Grandfathered Executive
who is a Specified Employee, no more than ninety (90) days after six (6) full
calendar months elapse following the Executive’s Termination of Employment.

 

To the extent that monthly payments to be paid to a Non-Grandfathered Executive
who is a Specified Employee are delayed by reason of the foregoing six-month
delay, such delayed monthly payments shall be paid to the Executive in a lump
sum amount when payments commence, adjusted with interest at an annual rate of
5%. If payment of a lump sum amount is delayed by reason of the six-month delay,
the lump sum to be paid to the Non-Grandfathered Executive shall be the lump sum
amount calculated as of the first of the month following the Executive’s
Termination of Employment increased with interest at an annual rate of 5% for
the period of the delay in payment or, if larger, the lump sum present value
calculated as of the delayed payment date.”

 

3.             Section 2.8(C) of the Plan is amended and restated in its
entirety to read as follows:

 

“(C) Election of Alternative Forms of Payment. Except as provided below, a
Grandfathered Executive can elect that the Executive’s Retirement Benefit be
paid in any of the following forms by an irrevocable election in writing which
is delivered to the Company within sixty (60) days after the Executive commences
participation in the Plan, or, with the permission of the Administrator, by an
irrevocable election in writing which is delivered to the Company at any time
before the Executive’s retirement becomes effective:

 

(i)                                     a joint and survivor annuity payable at
a reduced amount for the life of the Executive with a survivor annuity for the
life of the Executive’s surviving spouse which shall be one hundred percent
(100%) of the annuity payable during the joint lives of the Executive and the
surviving spouse;

 

(ii)                                  a joint and survivor annuity payable at a
reduced amount for the life of the Executive with a survivor annuity for the
life of the Executive’s surviving spouse which shall be seventy-five percent
(75%) of the annuity payable during the joint lives of the Executive and the
surviving spouse;

 

2

--------------------------------------------------------------------------------


 

(iii)                               a joint and survivor annuity payable at a
reduced amount for the life of the Executive with a survivor annuity for the
life of the Executive’s surviving spouse which shall be fifty percent (50%) of
the annuity payable during the joint lives of the Executive and the surviving
spouse; or

 

(iv)                              a lump-sum payment of the actuarial present
value of the normal form of payment of the Retirement Benefit.

 

Notwithstanding the foregoing, prior to January 1, 2009, a Non-Grandfathered
Executive may make an irrevocable election as to the form of payment of his/her
Retirement Benefit provided that it complies with transition guidance under Code
Section 409A and procedures established by the Retirement Board. Any such valid
election will be effective if the Non-Grandfathered Executive incurs a
Termination of Employment after December 31, 2008. In the absence of such a
valid election, payment will be made in the form of payment last validly elected
by the Executive or, in the absence of a prior valid election, in the form of
payment specified in Section 2.8(B). A Non-Grandfathered Executive who has
validly elected an annuity form of payment may, at any time prior to the
commencement of payment, elect another annuity form of payment provided such
election is made in accordance with procedures established by the Administrator.
No other change to the form of payment election may be made after December 31,
2008.

 

In calculating an alternative form of payment for the Retirement Benefit, the
Administrator shall use the same assumptions utilized under the American General
Retirement Plan (or any successor plan thereto) immediately prior to the
Executive’s termination of employment, or, if a Change in Control shall have
occurred prior to the Executive’s termination of employment, the assumptions so
utilized immediately prior to the Change in Control, if more favorable to the
Executive.”

 

4.             Section 4.1 through Section 4.5 of the Plan are amended and
restated in their entirety to read as follows:

 

Section 4.1 Filing of claim under the Plan. An Executive or beneficiary under
the Plan may file a written claim for a Retirement Benefit with the Retirement
Board or with a person named by the Retirement Board to receive claims under the
Plan.

 

Section 4.2 Notice of denial of claim. In the event of a denial or limitation of
any Retirement Benefit or payment due to or requested by, an Executive or
beneficiary under the Plan (“claimant”), the claimant shall be given a written
notification containing specific reasons for the denial or limitation of the
benefit. The written notification shall be written in a manner calculated to be
understood by the claimant and shall contain specific reference to the pertinent
Plan provisions on which the denial or limitation of the benefit is based. In
addition, it shall contain a description of any other material or information
necessary for the claimant to perfect a claim, and an explanation of why such
material or information is necessary. The notification shall further provide
appropriate information as to the steps to be taken if the claimant wishes to
submit a claim for review, including but not limited to the applicable time
limits for submitting such claim and a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA

 

3

--------------------------------------------------------------------------------


 

following an adverse benefit determination on review. This written notification
shall be given to a claimant within 90 days after receipt of the claim by the
Retirement Board unless special circumstances require an extension of time to
process of the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of said 90-day period, and such notice shall indicate the special
circumstances which make the postponement appropriate and the date by which the
Plan expects to render the benefit determination. In no event may such extension
exceed a period of 90 days from the end of the initial 90-day period.

 

Section 4.3 Right of review. In the event of a denial or limitation of the
claimant’s Retirement Benefit, the claimant or the claimant’s duly authorized
representative may make a written request for a full and fair review of the
claim and its denial by the Retirement Board or its delegate; provided, however,
that such written request must be received by the Retirement Board within 60
days after receipt by the claimant of written notification of the denial or
limitation of the claim. The 60-day requirement may be waived by the Retirement
Board in appropriate cases. As part of such review, the claimant or the
claimant’s duly authorized representative shall be provided, upon request and
free of charge, reasonable access to all documents, records or other information
relevant to the claimant’s claim for benefits and shall be permitted to submit
to the Retirement Board written comments, documents records and other
information relating to the claim, which shall be taken into account by the
Retirement Board in making its determination on review, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

Section 4.4 Decision on review. A decision on review shall be rendered by the
Retirement Board within 60 days after the receipt of the request for review,
unless special circumstances require an extension of time to process of the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
said 60-day period, and such notice shall indicate the special circumstances
which make the postponement appropriate and the date by which the Retirement
Board expects to render the determination on review. In no event may such
extension exceed a period of 60 days from the end of the initial 60-day period.
Any decision on review by the Retirement Board shall be furnished to the
claimant in writing and shall set forth the specific reasons for the decision
and the specific Plan provisions on which the decision is based. The decision on
review shall be written in a manner calculated to be understood by the claimant
and shall include a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits and
a statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA.

 

Section 4.5 Disability claims. In the event the claim requires a determination
by the Retirement Board or its designee as to whether the Executive is disabled,
the disability claim procedures set forth in the American International Group,
Inc. Retirement Plan shall apply, which such claim procedures are hereby
incorporated by reference as if set forth in full herein.

 

4

--------------------------------------------------------------------------------


 

5.             Section 6.1 of the Plan, “Administrator”, is amended to read as
follows:

 

“Administrator” means the Retirement Board or such other person or persons
designated by the Retirement Board.”

 

6.             Section 6.1 of the Plan is amended by the addition of the
following definitions:

 

“Affiliated Employer” shall mean any member of the same controlled group of
corporations as the Company as determined under Section 414(b) or (c) of the
Code.

 

‘Grandfathered Executive’ means an Executive who has ten (10) or more Years of
Service as of December 31, 2004.

 

‘Non-Grandfathered Executive’ means an Executive who has less than ten (10)
Years of Service as of December 31, 2004.

 

‘Retirement Board’ shall mean the Retirement Board of American International
Group, Inc.

 

‘Specified Employee’ shall mean an Executive who, as of the date of the
Executive’s Termination of Employment, is a key employee of the Company or an
Affiliated Employer. For purposes of this Plan, an Executive is a key employee
if the Executive meets the requirements of Code Section 416(i)(1)(A)(i), (ii),
or (iii) applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the 12-month period ending on the December
31st of a year. If an Executive is a key employee as of such December 31st, the
Executive is treated as a key employee for purposes of this Plan for the entire
12-month period beginning on the next following April 1st.

 

‘Termination of Employment’ means the Executive has separated from the service
of (other than by death or Total Disability) the Company and each Affiliated
Employer, subject to the following:

 

(a)                                 For this purpose, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave (other than by reason of Total Disability), or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six (6) months or, if longer, so long as the
individual’s right to reemployment with the Company or an Affiliated Employer is
provided either by statute or by contract. If the period of leave exceeds six
(6) months and the individual’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.

 

(b)                                 The determination of whether an Executive
has terminated employment shall be determined based on the facts and
circumstances in accordance with the rules set forth in Code Section 409A and
the regulations thereunder.

 

‘Total Disability’ shall be deemed to have occurred if, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can

 

5

--------------------------------------------------------------------------------


 

be expected to last for a continuous period of not less than 12 months, the
Non-Grandfathered Executive is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company or an Affiliated Employer or, if a Non-Grandfathered
Executive does not participate in such a plan, a period of disability during
which the Non-Grandfathered Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can he expected to last
for a continuous period of not less than 12 months.”

 

7.                                      In order to record the Participants who
are Non-Grandfathered Executives, the Plan is amended by the addition of Exhibit
C attached hereto.

 

6

--------------------------------------------------------------------------------

 
